Domini Funds Multi Class Supplement Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 72DD correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares $ 616 Domini Social Equity Fund - Class A Shares $ 6 Domini Social Equity Fund - Institutional Shares $ 251 Domini Social Equity Fund - Class R Shares $ 177 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 73A correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $ 0.0257 Domini Social Equity Fund - Class A Shares $ 0.0373 Domini Social Equity Fund - Institutional Shares $ 0.0424 Domini Social Equity Fund - Class R Shares $ 0.0405 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74U correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares 23,787 Domini Social Equity Fund - Class A Shares 193 Domini Social Equity Fund - Institutional Shares 5,997 Domini Social Equity Fund - Class R Shares 4,268 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74V correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $25.11 Domini Social Equity Fund - Class A Shares $8.36 Domini Social Equity Fund - Institutional Shares $15.80 Domini Social Equity Fund - Class R Shares $7.78
